Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was given in a telephone interview with Applicant’s Representative, Molly Lawson, on 3/1/21.

	Please amend claims 1, by replacing the language of, 
	“returning the health monitor to the second state”.
	With the following language:
“returning the health monitor to the first state”. 
 
Reason for Allowance
2.	Claims 1-2, and 5-20 are allowed.  Independent claims 1, 11, 19 and dependent claims 2, 5-10, 12-18 and 20 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, as a 
Since Haltom, US PGPub. No.: 20110292163, (the closest prior art), Kawashima, US PGPub. No.: 20070180314 and Cates, US PGPub. No.: 20040024853 taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1, 11 and 19, then independent claims 1, 11, 19 and their respective dependent claims 2, 5-10, 12-18 and 20 are allowable.  

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-7176.  The examiner can normally be reached on Mon-Thurs 7:00 am to 5:30 pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        March 1, 2021